Citation Nr: 0032838	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-16 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for left knee and low 
back disorders secondary to a right knee disorder.  

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


REMAND

The veteran had active service from August 1966 to June 1968.  

On November 9, 2000, while this appeal was pending, the 
President of the United States signed into law Pub. L. 106-
475, 114 Stat. 2096, Veterans Claims Assistance Act of 2000 
(November 9, 2000).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this regard, because of the change in the law brought 
about by the Veterans Claims Assistance Act of 2000, a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  Because the VA 
regional office (RO) has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

It is noteworthy that concerning service connection for a 
right knee disorder, service medical records reveal treatment 
for a right knee injury in March 1967.  VA medical records in 
May 1999 reveal degenerative changes in the right knee and a 
history of anterior cruciate ligament repair.  Further 
medical information would be helpful to assist the veteran 
with his claim.  

In addition, with respect to the issue of an increased 
evaluation for PTSD, it is noteworthy that a comprehensive VA 
psychiatric examination has not been performed.  In 
conjunction with the VA duty to assist the veteran, an 
examination should be performed.  

Therefore, for these reasons, a remand is required.  
Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are followed and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued should also be 
considered.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
knee, left knee, and low back disorders 
in the past and currently.  The RO should 
also obtain the veteran's entire 
outpatient and psychiatric clinical 
records from the VA Medical Center, Loma 
Linda, California, dating from August 
1999 to the present.  After securing the 
necessary release(s), the RO should 
obtain these records. 

3.  In addition to any additional medical 
evaluation deemed necessary pursuant to 
the Veterans Claims assistance Act of 
2000, the veteran should be afforded a VA 
orthopedic examination of the right knee.  
All appropriate tests and studies should 
be performed.  The examiner is requested 
to review the file and render an opinion 
indicating the likely onset of the 
veteran's right knee disorder and whether 
it is as likely as not that the veteran's 
right knee disorder is etiologically 
related to right knee pathology reported 
during service.  The claims folder must 
be made available to the examiner for 
review before the examination.  

4.  The RO should arrange for a 
psychiatric examination of the veteran.  
The examiner should identify the entire 
associated symptomatology in order to 
determine the impairment caused by PTSD.  
If there are other psychiatric disorders 
found, the examiner should specify which 
symptoms are associated with each 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
The examiner should be asked to express 
an opinion with respect to which of the 
following criteria best describes the 
veteran's psychiatric disability 
resulting solely from PTSD:  

(a) Occupational and social 
impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability 
to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent 
events).
(b) Occupational and social 
impairment with reduced 
reliability and productivity due 
to such symptoms as : Flattened 
affect: circumstantial, 
circumlocutory, or stereotyped 
speech: panic attacks more than 
once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-
term memory; impaired judgment; 
impaired abstract thinking; 
disturbances of motivation and 
mood; and difficulty in 
establishing or maintaining 
effective work and social 
relationships; or
(c) Occupational and social 
impairment with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, mood, due to such 
symptoms as: suicidal ideation, 
obsessional rituals which 
interfere with routine 
activities; speech intermittently 
illogical, obscure, or 
irrelevant; near-continuous panic 
or depression affecting the 
ability to function 
independently, appropriately and 
effectively; impaired impulse 
control(such as unprovoked 
irritability with periods of 
violence); spatial 
disorientation: neglect of 
personal appearance and hygiene; 
difficulty in adapting to 
stressful circumstances 
(including work or a worklike 
setting); and the inability to 
establish and maintain effective 
relationships; or
(d) Total occupational and social 
impairment, due to such symptoms 
as: Gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly  
inappropriate behavior; 
persistent danger of hurting self 
or others; intermittent inability 
to perform activities of daily 
living (including maintenance of 
minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name. 


5.  Subsequent to the aforementioned 
development, the RO should then review 
the claims file to ensure that all of the 
required notices have been sent to the 
veteran, that all available evidence 
designated by the veteran has been 
obtained, and that the veteran has been 
notified of any evidence that could not 
be obtained.  If that development does 
not provide sufficient evidence to decide 
the merits of his various claims, he 
should be provided appropriate VA medical 
examinations to resolve any remaining 
questions.  

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues of 
entitlement to 

service connection for a right knee 
disorder and service connection for left 
knee and low back disorders secondary to 
the right knee disorder, and an increased 
evaluation for PTSD. 

7.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



